Beck, Presiding Justice.
The court did not err in refusing an injunction in this ease. See McKown v. Atlanta, 184 Ga. 221 (190 S. E. 571), where it was held: “The business of selling at retail malt beverages in a city of this State, from its nature, admits of strict regulation under the police power, and is different from the business of selling-drugs, sodas, etc. Campbell v. Thomasville, 6 Ga. App. 212 (64 S. E. 815). In the Campbell case, there cited, it was held: “A regulation that ‘near beer’ stands shall not be kept open during night hours, or on Sundays, election days, or legal holidays, is valid.” And these rulings are supported by principles laid down by this court in Morris v. Rome, 10 Ga. 532, Karwisch v. Atlanta, 44 Ga. 204, and Ison v. Griffin, 98 Ga. 623 (25 S. E. 611).

Judgment affirmed.


All the Justices concur.

Wellborn'R. Ellis and A. L. Henson, for plaintiff.
' J. C. Savage, G. S. Winn, Bond Almand, and J. G. Murphy, for defendants.